NO. 07-02-0197-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

AUGUST 21, 2002

______________________________


ROY DAY AND $750 CASH BOND, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 154TH DISTRICT COURT OF LAMB COUNTY;

NO. 3196-A; HONORABLE FELIX KLEIN, JUDGE

_______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.
	Proceeding pro se, appellant Roy Day filed a motion for new trial indicating an intent
to appeal from the trial court's default judgment.  The motion for new trial/notice of appeal
was untimely filed and thus, we must dismiss this proceeding for want of jurisdiction.
	On March 4, 2002, the trial court signed a default judgment against Day for
forfeiture of a $750 bond for failing to appear to answer a felony charge.  On April 19,
2002, Day filed a motion for new trial alleging he had not received notice of the trial setting
and claiming that he was in the county jail at the time of trial.  He also indicated that his
failure to appeal was not intentional. 
	By letter dated August 1, 2002, this Court notified Day of the defect and asked that
he explain why this proceeding should not be dismissed for want of jurisdiction.  Day
responded and requested that his appeal not be dismissed because he was hospitalized
from a heart attack.  Whether the document filed by Day is interpreted as a motion for new
trial or a notice of appeal, it is untimely because either would have needed to be filed by
April 3, 2002, within 30 days after the default judgment was signed.  See Tex. R. Civ. P.
329b(a); see also Tex. R. App. P. 26.1.  The document filed on April 19, 2002, does not
invoke our jurisdiction.  
	Accordingly, the purported appeal is dismissed for want of jurisdiction.
						Don H. Reavis
						    Justice

Do not publish.